Citation Nr: 0413078	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-35 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to service 
connection for bilateral hearing loss.  



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  Bilateral hearing loss may not be disassociated from 
military service during World War II.



CONCLUSION OF LAW

Bilateral hearing loss was incurred in and as a result of 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The record contains a statement from a private 
treating physician, some VA treatment records and a VA 
audiological evaluation report.  The Board recognizes that 
the veteran's service medical records are not associated with 
the claims folder.  Correspondence received by the RO from 
the National Personnel Records Center (NPRC) states that the 
veteran's service is "fire-related" in that his medical 
records may have been destroyed by the 1973 NPRC fire.  The 
Board recognizes that when crucial Government-held evidence 
such as service medical records is destroyed or otherwise 
unavailable, the Government has a heightened duty to assist 
and to resolve reasonable doubt in the claimant's favor.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  However, in light of 
the favorable decision herein, the Board concludes that no 
further action is necessary to assist the veteran with his 
claim.  

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision 
and statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, a RO letter dated in 
September 2002 explained to the veteran what information 
and/or evidence was necessary to support his claim, what 
information and/or evidence was needed from him, what 
information VA would obtain for him, and where to send the 
information or evidence.  The Board therefore finds that the 
notice requirements of the new law have been met.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims (Court) decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was informed of the VCAA in a September 2002 letter 
from the RO, and the RO initially denied the veteran's claim 
in a November 2002 rating action.  Thus, this requirement of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) has been met.  

In Pelegrini, the court also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertinent to 
your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
words of the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  The September 2002 
RO letter told the veteran of the information necessary to 
support his claim and requested that he notify the RO of any 
additional information or evidence he wanted VA to obtain in 
support of his claim.  The September 2002 letter also asked 
the veteran to send the RO any additional evidence as soon as 
possible.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553(1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Analysis

As previously noted, the veteran's service medical records 
are presumed to have been destroyed in the 1973 NPRC fire and 
are therefore unavailable.  The veteran's separation 
documents demonstrate that the veteran served as a radio 
operator and mechanic with the 435th Fighter Control 
Squadron.  Service Department records also demonstrate that 
he participated in three battles and campaigns, including Po 
Valley and Rome Arno.  The veteran also received the American 
Theater Ribbon and the European African Middle Eastern 
Theater Ribbon with three Bronze Battle Stars.  

In statements dated in September 2001 and October 2002, the 
veteran reported that he served with an aircraft control 
outfit and was stationed about 100 yards from an English 
heavy artillery unit in Po Valley that discharged artillery 
24 hours a day.  He reported the blasts were so powerful that 
they caused the sides of his tent to continually buckle in 
and out.  He also reported experiencing hearing loss since 
that time.  The veteran stated that he was not provided with 
any hearing protection during service and was not given a 
hearing test upon separation from service.  The veteran 
denied being exposed to loud noises after his discharge from 
service.  He reported working as an electrical system 
supervisor for the city of Detroit from 1946 to 1976 and a 
stadium seat repairman for the University of Michigan from 
1976 to 1983.  He described his work with the city of Detroit 
as office work.  

An October 2001 VA audiological evaluation report is of 
record.  The audiogram findings are uninterpreted, but the 
report reflects an impression of mild sloping to severe 
sensorineural hearing loss in both ears.  Word recognition 
was noted as fair in both ears.  It was noted that the 
veteran reported long-standing progressive hearing loss in 
both ears since artillery noise exposure during military 
service.  A handwritten notation on the report states it is 
likely that the veteran's hearing loss began as a result of 
service-related noise exposure.  

A February 2002 statement from a private physician states 
that the veteran has very severe hearing loss that interferes 
with day-to-day activities.  The physician noted that an 
audiogram performed that day showed hearing levels of 30 to 
35 decibel loss at 500 cycles, 45-60 decibel loss at 1000 
cycles, 65 decibel loss at 2000 and 3000 cycles, and no 
measurable hearing above 3000 cycles.  The physician opined 
that it was very likely that this hearing loss was initiated 
by the veteran's hearing loss in the artillery.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The determination of whether the veteran has a service- 
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
bilateral hearing loss is warranted.  The veteran's service 
medical records are unavailable, but available service 
documents demonstrate that the veteran served as a radio 
operator with a fighter control squadron in three battles 
and/or campaigns and that he received several decorations and 
citations, including three bronze battle stars.  The veteran 
has reported that he began to experience hearing loss while 
stationed in Po Valley near an English artillery unit and 
service records document service in Po Valley.

The veteran's claim is supported by the October 2001 VA 
audiogram report, which reflects a statement that the 
veteran's hearing loss likely began as a result of service-
related noise exposure; although, it appears that the 
statement was added after the report was completed.  The 
veteran's claim is also supported by the February 2002 
statement of his private physician linking his hearing loss 
to military service.  

The Board recognizes that the evidence as to this issue is 
less than overwhelming. However, in light of the service 
department records demonstrating the veteran's unit 
assignment and participation in battles and campaigns as well 
as the VA audiogram report and the private physician 
statement, the Board is compelled to conclude that the 
evidence in regard to this issue is in a state of relative 
equipoise. Thus, with all reasonable doubt resolved in favor 
of the veteran, service connection for bilateral hearing loss 
is granted.





ORDER

Service connection for bilateral hearing loss is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



